1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: For example, ACQ;RF;180;90 (fig. 1); TE;RF;ACQ;90;180 (fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The disclosure is objected to because of the following informalities: In para 0034 of the specification, last line, the phrase “Type C” should be ---Type D---.
Appropriate correction is required.

4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1, there is no antecedent basis for “the identity”;
In claim 4, there is no antecedent basis for “the results”; it is vague as to what results are; who is outputting results?
In claim 5, there is no antecedent basis for “the result” and “the substance”; the phrase “a known material” should be ---the known material---; 
In claims 6-7, the phrase “T2.” is indefinite as it is vague what it meant; what is “.” After “2” meant?
In claim 10, the phrases “a fluid”; “known petroleum coke material” and “a reference group” should be ---the fluid---; ---the known petroleum coke material--- and ---the reference group--- as they are already defined in cl. 1;
In claim 13, there is no antecedent basis for “the low field”;
In claim 15, the phrase “fitting to” is indefinite as it is vague as to what is meant by “fitting”; what is predetermined T2 distribution as it is not defined clearly; the comparing step as claimed is vague as to how and what comparison is performed; the scope of the claim is unclear; the equation may be solved and the equation does not include comparison; the term “COKE” should be ---coke---;
In claim 16, the terms e.g. ERROR; measured T2; Type A; T2*; weight A etc. are not defined; what is ERROR? How this equation is solved? How the material is classified using this equation? the recitation of equation within a claim requires the terms to be defined if they are to be given patentable weight and some dedicated claim language that indicates how the claimed equation is to be treated in the applicants’ invention; the scope is unclear.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (2014/0361774) in view of Edwards (pub. A Review of Applications of NMR Spectroscopy in the Petroleum Industry).
As to claim 1, Jensen discloses a method for quantitative determination of sodium in petroleum fuel or sample comprising obtaining a nuclear magnetic resonance (NMR) measurement of the sample (see Abstract); determining a relaxation decay value of a fluid in the sample from the NMR measurement (para 0084); and comparing the relaxation decay value to relaxation decay values of known sample to determine whether the sample is one of the known materials. Jensen does not use the petroleum coke as the sample. It would have been obvious to one of ordinary skill in the art before filing of the claimed invention to modify the device of Jensen to use it for the petcoke, since the patented method or structure is capable of performing the intended use. Selecting a specific environment or applicability for (its intended use) would amount to a recitation of the intended use of the patented invention (the prior art), without resulting in any difference between the claimed invention and the method disclosed by Ref, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). However, Edwards is cited to show that NMR analysis is used to identify the quality of the petroleum coke (see pages10,15; see below highlighted parts). Edwards teaches to use NMR measurements of the sample and then compare it with the predetermined known samples to perform quantitative determination of the sample. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the method of Jensen to identify the petroleum coke as taught by Edwards to perform the quantitative determination of the petroleum sample. Comparing the NMR parameters i.e. relaxation times of the sample with known values would also considered a common approach by the artisan to identify the type of the coke.


    PNG
    media_image1.png
    449
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    82
    612
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    220
    1174
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    241
    1227
    media_image4.png
    Greyscale


As to claim 2, Jensen in view of Edwards discloses the method as explained above wherein the comparing step includes searching a list of known sample and corresponding relaxation decay values (see e.g. para 0133 in Jensen).
As to claim 3, Jensen in view of Edwards discloses the method as explained above wherein the known petroleum coke materials are any carbonaceous solids that includes sponge-type coke, shot coke, transition coke, dense coke and needle coke (see e.g. page 15 of Edwards).
As to claims 4-5, Jensen in view of Edwards discloses the method as explained above wherein the determination is made based on the comparison (see Abstract of Jensen).
As to claims 6-7, Jensen in view of Edwards discloses the method as explained above wherein the relaxation decay value is T1 relaxation time or T2 relaxation time (see paras 0084;0144 in Jensen and page 15 in Edwards).
As to claims 8-9. Jensen in view of Edwards discloses the method as explained above wherein the porosity of the sample is determined (see e.g. page 12 of Edwards).
As to claim 10, Jensen in view of Edwards discloses the method as explained above wherein Jensen teaches to use more than one sample to obtain reliable result (see e.g. paras 0004;0010;0034).
As to claim 11, Jensen in view of Edwards discloses the method as explained above comprising determining weightings for the relaxation decay values (see e.g. pages 11-12 of Edwards).
As to claims 12-13, Jensen in view of Edwards discloses the method as explained above wherein the sample includes water which is an NMR active fluid (see e.g. paras 0128;0134 in Jensen).
As to claim 14, Jensen in view of Edwards discloses the method as explained above wherein the NMR measurement is a low field NMR measurement (see e.g. paras 0020;0046 in Jensen and page 16 in Edwards).
As to claims 15-16 (insofar as understood), Jensen in view of Edwards discloses the method as explained wherein the sample is identify after comparing the relaxation times with known values (see e.g. Abstract in Jensen).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892. Bernatz et al. (9,139,781) discloses delayed coking process; JP 2002294250 discloses a method wherein the coke strength is estimated using NMR.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858